Lahtinen, J.
Petitioner applied for a copy of the presentence investigation report prepared in connection with the criminal action against him in order to prepare for an appearance before the Board of Parole. County Court denied his application and petitioner now appeals.
We reverse. A presentence report “is confidential and may not be made available to any person . . . except where specifically required or permitted by statute or upon specific authorization of the court” (CPL 390.50 [1]). Where no statutory authority is cited, a petitioner may be entitled to disclosure of the report “upon a proper factual showing for the need thereof’ (Matter of Shader v People, 233 AD2d 717, 717 [1996]; accord Matter of Kilgore v People, 274 AD2d 636, 636 [2000]; Matter of Hoyle v People, 274 AD2d 633, 633 [2000]; see Matter of Blanche v People, 193 AD2d 991, 992 [1993]). Here, as petitioner had no*980tice of an impending hearing before the Board and his presentence report was one of the factors to be considered by the Board in determining his application for release (see Executive Law § 259-i [1] [a]; [2] [c]), we find that petitioner made a proper factual showing entitling him to a copy of the report after in camera review and such redaction as County Court may find appropriate (see Matter of Shader v People, 233 AD2d at 717).
Mercure, J.P., Peters, Spain and Malone Jr., JJ., concur. Ordered that the order is reversed, on the law, without costs, and matter remitted to the County Court of Washington County for further proceedings not inconsistent with this Court’s decision.